DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 7-9, 11 and 12 are allowed.

The following is an examiner’s statement of reasons for allowance:  Anjiki et al (US 2017/0218488) teaches a piston having the elements C, Si, Mn, Mg, Cu, Cr, Mo, and Fe.  Edmo (US 2014/0318516) and Severing et al (US 2011/0274946) teach a cast iron alloy having the elements C, Si, Mn, Mg, Cu, Cr, Mo, and Fe.  Hsieh et al (US 7,780,908) teaches a austenitic stainless steel having the elements C, Si, Mn, Mg, Cu, Cr, Mo, and Fe.  The prior art does not teach nor render obvious a piston having the composition recited in independent claim 1 and in particularly the piston material including a ferrite content of less than or equal to 2.6 percent by weight and if the ferrite is present, the piston material including regions of the ferrite around the graphite phases.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONG T TRAN/Primary Examiner, Art Unit 3747